DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7-14 and 19-22, drawn to a multilayer film with a specific single layer porous film, classified in B01D19/00 degasification with membrane B01D39/00 filtering for liquid or gaseous fluids B01D 61/00 apparatus separation membranes and H01M 50/46 (separators…characterized by their combination with electrodes) (regarding the combination with an electrode).
II. Claims 15-16, 17-18, and 23-24 a method of making a multilayer film with the specific single layer porous film, drawn to a method of making a multilayer film with the specific single layer porous film, classified in C08J9/0066, 26 (making the polymeric film) B01D67/00,0002,03 process of making a semi permeable and H01M 50/403 (manufacturing processes of separators…) (regarding the combination with an electrode).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
Regarding (1): In the instant case the process of group II as claimed can be used to make another and materially different product, such as a product that does not have at least one spherical pore (required by the product of Group I but not required by the process of Group II), and 
Regarding (2): In the instant the claimed product can be made by another and materially different process.  For example, the surface area roughness of an unburned composite film (precursor) may be more than 30,000 Å (i.e. 30,005 Å different than the process of Group II, see claims 15, 17, and 23), wherein the roughness of the final product (post treated, i.e. by burning and pressing) would still meet the claimed invention of Group I.  Additionally, for example, the viscosity, solid concentration, average particle diameter, and kneading process may be different than the process of Group II (see claims 16, 18, and 24), wherein the product of Group I would still be met; any one of the variables may be different than claimed an still yield the product of Group I (i.e. at least any one of these - a viscosity of 3.1 Pa·s at 25˚C, a solid content concentration of 51%, an average diameter of the fine particles of 9 nm, and kneading for 10.25 hours).  Furthermore, the presence of two distinct methods of making (i.e. that of claims 15, 17, and 23 vs that of claims 16, 18, and 24; see ultimate species election below for full details) shows that there is another method of making – if an ultimate species is elected towards the method, the unelected species (and thus unelected claims) would serves to show that a different process exists to make the product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

 (C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Upon election of Group I (product), the following species requirement is necessary:
This application contains claims directed to the following patentably distinct species: 
Species A – a single porous film on a support (claims 7-14) (note: in light of the specification, the embodiment on the support is distinct from an electrode, as the support embodiment is drawn towards filter products; see para 0017, 0022 of the disclosure)  Classes include:  B01D19/00 B01D39/00 B01D61/00
Species B – a single porous film on an electrode (and the resulting battery) (claims 7-10 and 19-22) (classified in H01M 50/46)
The species are independent or distinct because a structure of a porous film on a support (meant for filtration purposes) is different than a porous film on an electrode (meant for, and capable of facilitating, electrochemical reactions). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 7-10 are generic to Group I.

(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
 (C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Upon election of Group II (process), the following species requirement is necessary:
NOTE: Upon election of Group II, a species and subspecies election is necessary for a complete election.  For non-limiting example, a complete election within Group II would be Group II, Species A, subspecies 2.
This application contains claims directed to the following patentably distinct species.
Species A – a method of making a single porous film on a support (claims 15-18) (note: in light of the specification, the embodiment on the support is distinct from an electrode, as the support embodiment is drawn towards filter products; see para 0017, 0022 of the disclosure) Classes include:  B01D19/00 B01D39/00 B01D61/00
Upon the election of Species A, a subspecies election is required
Subspecies 1 – the method wherein an unburned resin must have a specific surface roughness (claims 15 and 17)
Subspecies 2 – the method wherein a specific viscosity, solid content concentration, average particle diameter size, and kneading is required (claims 16 and 18)
Species B – a method for making a single porous film on an electrode (and the resulting battery) (claims 15-16 and 23-24) (classified in H01M 50/403)
Subspecies 1 – the method wherein an unburned resin must have a specific surface roughness (claims 15 and 23)
Subspecies 2 – the method wherein a specific viscosity, solid content concentration, average particle diameter size, and kneading is required (claims 16 and 24)
 The species are independent or distinct because a method for making a porous film on a support (meant for filtration purposes) is different than a method for making a porous film on an electrode (meant for, and capable of facilitating, electrochemical reactions), as applied to the species. Additionally, the subspecies requirement are distinct, as one requires a method using a specific surface roughness of an unburned precursor (subspecies 1 in both Species A and Species B), while the other requires specific viscosity, solid content concentration, average particle diameter size, and kneading (subspecies 2 in both Species A and Species B).  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. (This is applicable to both the main species election regarding method of making the single layer porous film/support combination vs the single layer porous film/electrode combination.)
(C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).  (This is applicable to both the main species election regarding method of making the single layer porous film/support combination vs the single layer porous film/electrode combination.  This is also applicable to the subspecies election requirement set forth above, as different search queries would be applied to search for a method having a surface roughness precursor and a method having specific viscosity, solid content concentration, average particle diameter size, and kneading.)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
This election/restriction is deemed complex, since it includes a group election, a species election, as well as potential subspecies elections.  No phone call was made with accordance to MPEP § 812.01.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PAMELA H WEISS/           Primary Examiner, Art Unit 1796